Exhibit 10.1 GENERAL RELEASE AND WAIVER This General Release and Waiver (" Release ") is made and entered into as of February 28, 2017 (the " Release Date "), by and between Cesca Therapeutics Inc., a Delaware corporation (" Employer "), and Michael R. Bruch (" Executive ", and together with Employer, the " Parties "). Capitalized terms used, but not defined herein, shall have the meaning given to such terms in that certain Executive Employment Agreement made and entered into as of October 27, 2015, by and between the Parties (the " Employment Agreement "). WHEREAS , on or about February 16, 2017, Employer notified Executive of the intent to remove the Executive from the position of Chief Financial Officer and assigned duties that are materially inconsistent with the duties responsibilities and/or status as the Chief Financial Officer. NOW THEREFORE , in consideration of the respective representations, covenants, agreements, warranties, and conditions herein contained and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties agree as follows: 1.
